UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7021



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT H. DOLES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-00-202)


Submitted:   September 24, 2002           Decided:   October 16, 2002


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert H. Doles, Jr., Appellant Pro Se.        N. George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert H. Doles, Jr., appeals the district court’s orders

denying his motion filed under 28 U.S.C. § 2255 (2000) and denying

his motion for reconsideration. We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See United States

v. Doles, No. CR-00-202 (E.D. Va. Mar. 20 & Apr. 25, 2002).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Doles’ conclusory and speculative claim that the United
States entrapped him into distributing drugs within 1000 feet of a
school lacks merit.


                                2